DETAILED ACTION
This correspondence is in response to the communications received March 15, 2019.  Claims 1-19 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims which depend on claim 1, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

The term “orthographic projection” has been interpreted in the following manner.  A widely held definition of the term, “orthographic” is “of right angles and perpendicular lines”.  

orthographic projection of the pixel capacitor assembly on the substrate covers at least one portion of an orthographic projection of the thin film transistor on the substrate” renders the claim indefinite, since the term “orthographic” is one that requires an initial reference line to establish where the subsequent angle created from the reference line is formed perpendicularly to that original reference line.  Without a reference line, the orthographic projection is unknowable with the only description being ¶ 0067 which describes this in Fig. 1.  Beside mentioning the orthographic projection, there is no explicit definition.  It is assumed to mean that the orthographic projection is merely that some element in the pixel capacitor has a dimension that has some vertical dimensional quantity.  For examination purposes, this limitation of the “orthographic projection” is going to be interpreted to signify some portion of the pixel capacitor and some portion of the thin film transistor overlap when viewed from above.  

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what the metes and bounds are, and thus renders the claim indefinite, when Applicant claims, “wherein the first electrode and the first planarization layer have a substantially same shape”.  Provided below is Applicant’s Fig. 3, annotated by the Examiner and provided below, to illustrate the confusing nature of the term “substantially same shape” when comparing the shape of the “first electrode” (310) and the shape of the “first planarization layer” (400).  

    PNG
    media_image1.png
    574
    867
    media_image1.png
    Greyscale

It is clear that both 310 and 400 share some similar features such as a somewhat elongated flat shape at certain portions of 400, but 400 also has diagonal end portions that differ in shape from the flat shape of 310.  Therefore it is unclear what the metes and bounds of the comparison are considered to be the “substantially same shape”.  Perhaps a more accurate change to the language would be that the two features share a planar boundary, or that the passivation is flat where it interfaces with the lower electrode.  The “substantially same shape” language renders the claim indefinite, since it is unclear what is intended for similar shape aspects that are shared.  The term “substantially” is understood to mean that the two things being compared are “to a great or significant extent” or “for the most part, essentially”.  It is clear that this almost the same shape inference by the claim language is not accurate for the comparison of the two elements in Fig. 3 or 17.  For purposes of examination, the limitation will be interpreted in a manner in which is certain, and that is that 310 and 400 have a similar flat shape where they meet, this is interpreted in light of the diagonal aspects 400 has at it’s extremities.  

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what the metes and bounds are, and thus renders the claim indefinite, when Applicant claims, 
“wherein the thin film transistor further comprises a source-drain electrode layer over the active layer, wherein: the first electrode and the source-drain electrode layer are at a substantially same layer”.
Looking again to Applicant’s Fig. 3 above, the “first electrode” is element 310 and the “source-drain electrode layer” are both elements 252 (see Applicant’s ¶ 0070).  It is wholly unclear how it can be construed that 310 and 252 are “are at a substantially same layer”.  The concept of being at a same layer would extend as is known in the art to both elements 252 are in a same layer.  However, since 310 is physically at a position that is above the elements 252, it is unclear what constitutes “same layer”.  No other embodiments exist that would clarify this limitation.  In an attempt to understand Applicant’s meaning of the limitation, it can be seen that 310 and both 252 are under layer 320.  Further, it should be noted that 310 and both 252 are located upon different layers, such that 310 is immediately on 400, and both 252 are immediately on 240.  Seemingly the only positional orientation that elements 310 and 252 have in common, is that they are immediately under 320.  It is suggested that the claim be amended to include language that captures this orientation.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image2.png
    456
    684
    media_image2.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 3, a display backplane, comprising:

a substrate (100);

a thin film transistor (TFT made up of 212, 230), over the substrate (shown over 100); and

a pixel capacitor assembly (310, 320, 330), over a side of the thin film transistor away from the substrate (over said TFT on 100); wherein: 



Regarding claim 15, the Applicant discloses in Fig. 3, a method for manufacturing a display backplane, comprising: 

providing a substrate (100); 

forming a thin film transistor (TFT made up of 212, 230) over one side of the substrate (noted TFT on 100); and 

forming a pixel capacitor assembly (310, 320, 330) over a side of the thin film transistor (noted capacitor over noted TFT) away from the substrate (noted capacitor over TFT away from 100), such that an orthographic projection on the substrate covers at least one portion of an orthographic projection of the thin film transistor on the substrate (noted capacitor is vertically over the noted TFT and 100).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-5, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US 2006/0226423) in view of Pan (US 2019/0302917).


    PNG
    media_image3.png
    541
    782
    media_image3.png
    Greyscale

Regarding claim 1, the prior art of Yamasaki discloses in Fig. 7-16, and particularly Fig. 7, reproduced above, a display backplane (a “display backplane” is understood to mean that the display has a region with control circuitry, e.g. the region where thin film transistors reside, which drive and switch on and off the pixels that are located behind or below the pixel region), comprising:

a substrate (“TFT array substrate 10”, ¶ 0050);



a pixel capacitor assembly (“storage capacitor 70”, ¶ 0066, further this paragraph discusses how the capacitor supports the pixel function), over a side of the thin film transistor away from the substrate (70 is above 30 and on a side of 30, which is at a position that is away from 10); wherein: 

an orthographic projection of the pixel capacitor assembly on the substrate covers at least one portion of an orthographic projection of the thin film transistor on the substrate (70 is immediately over 30).

The term “orthographic projection” has been interpreted in the following manner.  A widely held definition of the term, “orthographic” is “of right angles and perpendicular lines”.  The claimed recitation of “an orthographic projection of the pixel capacitor assembly on the substrate covers at least one portion of an orthographic projection of the thin film transistor on the substrate”, is assumed to mean that a vertical aspect of 1.) the pixel capacitor assembly an a vertical aspect of 2.) thin film transistor are formed in a manner where 1.) covers 2.) so that they overlap when seen from above.

Although Yamasaki discloses in Fig. 7, an arrangement that is conventionally known in the art as a “display backplane”, which is understood to mean the portion of the display device, 

Pan discloses the same display arrangement in Fig. 3B, reproduced below, where the display device consists of an upper pixel region (LED 320) and just below that, a control circuitry region called “CMOS Backplane 310” in the figure, which is also referred to as a “TFT array control backplane” in ¶ 0050.

    PNG
    media_image4.png
    643
    1202
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a display backplane”,



Regarding claim 2, the prior art of Yamasaki discloses the display backplane of claim 1,  and Yamasaki discloses in Fig. 7, wherein the pixel capacitor assembly (70) comprises a first electrode (71, ¶ 0077), a passivation layer (“dielectric layer 75”, ¶ 0070, this film 75 serves to not only passivate the lower electrode 71, but also the lower film 42, which is away from the capacitor as well as inside the capacitor), and a second electrode (“capacitor electrode 300”, ¶ 0077), sequentially over a side of the thin film transistor away from the substrate (71, 75 and 300 are stacked above 30, on a side of 30 away from 10), wherein:
an orthographic projection of the first electrode on the substrate is overlapped with the orthographic projection of the thin film transistor on the substrate (71, and a vertical dimension of 71 overlaps with 30 in a vertical direction and in plan view).

Regarding claim 3, the prior art of Yamasaki discloses the display backplane of claim 2, further comprising a first planarization layer (42 which builds upon the layers above the TFT 30, and subsequently 42 provides a flat upper surface, or planar surface upon which to build subsequent capacitor and pixel layers), between the thin film transistor and the first electrode (42 is located between TFT 30 and lower electrode 71).

Regarding claim 4, the prior art of Yamasaki discloses the display backplane of claim 3, however it is unclear what Applicant means by claiming, “wherein the first electrode and the first substantially same shape”.  See discussion in the 112(b) section above with regard to this limitation.  Provided below is Applicant’s Fig. 3, annotated by the Examiner, to illustrate the conflicting nature of the recitation of, “substantially same shape” when comparing the “first electrode” (310) and the “first planarization layer” (400).  For purposes of examination, the limitation will be interpreted in a manner in which is certain, and that is that 310 and 400 have a similar flat shape where they meet, this is interpreted in light of the diagonal aspects 400 has at it’s extremities.  

    PNG
    media_image1.png
    574
    867
    media_image1.png
    Greyscale

Yamasaki discloses in Fig. 7, where lower electrode (71) and the first planarization layer (42), “have a substantially same shape”, the same shape is the same flat shape at the interface where the two elements meet, as directed by Applicant’s interpretation of the term “substantially same shape”.  So an upper surface of Applicant’s element 400 is flat where the lower surface of 310 meets 400.  It is noted that the lower surface of Applicant’s element 400 is not entirely flat 

Regarding claim 5, the prior art of Yamasaki discloses the display backplane of claim 2, and Yamasaki discloses again, in Fig. 7, wherein the thin film transistor (30) comprises an active layer (1a-e) having a conductive portion (source and drain regions 1b-1e, which are highly doped and conductive relative the channel which can be turned on and off, as is known for basic TFT transistor operation) and a non-conductive portion (1a, the channel is “non-conductive”, when the TFT is “off”, the channel is non-conductive), a gate insulating layer (¶ 0070, “an insulating layer 2 including a gate insulating layer”), a gate electrode (3a, ¶ 0070), and an inter-layer dielectric layer (at least 41, ¶ 0068, “first interlayer insulating layer 41”), sequentially over the substrate (1a-e, 2, 3a and 41 are formed sequentially over 10), wherein:
the orthographic projection of the first electrode (lower electrode of capacitor, 71) on the substrate (71 over 10) is overlapped with an orthographic projection of the gate electrode and the non-conductive portion of the active layer on the substrate (71 vertically overlaps both 1a and 3a).

Regarding claim 12, the prior art of Yamasaki discloses the display panel (the device shown in Figs. 7-16, is a display device, ¶ 0007, with display area 10a, discussed at least in ¶ 0097), comprising a display backplane according to claim 1 (backplane disclosed in the rejection of claim 1).

Regarding claim 15, the prior art of Yamasaki discloses in Fig. 1-7, and particularly Fig. 7, a method for manufacturing a display backplane (a “display backplane” is understood to mean that the display has a substrate with control circuitry, e.g. the thin film transistors which drive and switch on and off the pixels are located behind or below the pixel region), comprising: 

providing a substrate  (“TFT array substrate 10”, ¶ 0050);

forming a thin film transistor  (“pixel-switching TFTs 30”, ¶ 0060) over one side of the substrate (30 above 10); and 

forming a pixel capacitor assembly (“storage capacitor 70”, ¶ 0066, further this paragraph discusses how the capacitor supports the pixel function) over a side of the thin film transistor away from the substrate (70 is above 30 and on a side of 30, which is at a position that is away from 10), such that an orthographic projection on the substrate covers at least one portion of an orthographic projection of the thin film transistor on the substrate (70 is immediately over 30).

As interpreted in claim 1, the term “orthographic projection” has been interpreted in the following manner for claim 15.  A widely held definition of the term, “orthographic” is “of right angles and perpendicular lines”.  The claimed recitation of “an orthographic projection of the pixel capacitor assembly on the substrate covers at least one portion of an orthographic projection of the thin film transistor on the substrate”, is assumed to mean that a vertical aspect of 1.) the pixel capacitor assembly an a vertical aspect of 2.) thin film transistor are formed in a manner where 1.) covers 2.) so that they overlap when seen from above.

Regarding claim 16, the prior art of Yamasaki discloses the method of claim 15, further comprising, between the forming a thin film transistor over one side of the substrate and the forming a pixel capacitor assembly over a side of the thin film transistor away from the substrate (as detailed in the rejection of claim 15, Yamasaki shows in Fig. 7, where the TFT 30, on capacitor 70, which are both on substrate 10, the capacitor is on the side of TFT away from the substrate): 
forming a first planarization layer (42) over a side of the thin film transistor (30) away from the substrate (10).  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US 2006/0226423) in view of Pan (US 2019/0302917) in view of Lee et al. (US 2017/0047390).

Regarding claim 6, the prior art of Yamasaki discloses the display backplane of claim 5, however Yamasaki does not disclose,
“wherein the thin film transistor further comprises a source-drain electrode layer over the active layer, wherein: 
the first electrode and the source-drain electrode layer are at a substantially same layer”.

    PNG
    media_image5.png
    535
    821
    media_image5.png
    Greyscale

Lee discloses in Fig. 5, reproduced above, wherein the source-drain electrodes (171, 179) are at “substantially the same layer” as the electrodes of the capacitor (178, 155a).  Lee is merely used in the rejection to disclose that the capacitor could be formed in the same layers as the electrodes of the TFT, not for the specifics of the circuit connections.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the thin film transistor further comprises a source-drain electrode layer over the active layer, wherein: 
the first electrode and the source-drain electrode layer are at a substantially same layer”,

.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US 2006/0226423) in view of Pan (US 2019/0302917) in view of Lee et al. (US 2017/0047390) in view of Choi et al. (US 2017/0194402).

Regarding claim 7, the prior art of Yamasaki discloses the display backplane of claim 6, however Yamasaki does not disclose,
“wherein the source-drain electrode layer comprises a source electrode, and the second electrode is electrically coupled to the source electrode”.

    PNG
    media_image6.png
    631
    517
    media_image6.png
    Greyscale

Choi discloses in Fig. 2, provided above, wherein the source-drain electrode layer comprises a source electrode (S1 of S1/D1), and the second electrode (top electrode C2 of storage capacitor Cst) is electrically coupled to the source electrode (S1 by way of 160 couples to C2 of Cst, for the purpose stated in ¶ 0058, the storage voltage supports driving the light emitting OLED device).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of, 



in the invention or system of Yamasaki et al. as taught by Choi, for the purpose of providing a storage capacitor circuit arrangement to support the function of the organic light emitting diode device by maintaining the driving voltage for a predetermined time.

Regarding claim 8, the prior art of Yamasaki discloses the  display backplane of claim 7, and Yamasaki discloses in Fig. 7, wherein an orthographic projection of the second electrode (300) on the substrate (10) covers an orthographic projection of the active layer (300 covers 1a-e), an orthographic projection of the gate electrode (300 covers 3a), and an orthographic projection of the source-drain electrode layer on the substrate (300 covers 6a and 600).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US 2006/0226423) in view of Pan (US 2019/0302917) in view of (KR 20150033933A, published April 2, 2015, hereinafter referred to as ‘933).

Regarding claim 11, the prior art of Yamasaki discloses the display backplane of claim 2, however is silent on the capacitor dielectric thickness, “wherein the passivation layer has a thickness of about 2500-3000 A”.  



Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the passivation layer has a thickness of about 2500-3000 A”,

in the invention or system of Yamasaki as taught by ‘933, for the purpose of selecting a thickness of the capacitor dielectric to be able to support the pixel device in it’s display function.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US 2006/0226423) in view of Pan (US 2019/0302917) in view of Kumar et al. (US 9,698,176).

Regarding claim 13, the prior art of Yamasaki discloses the display panel of claim 12, and Yamasaki discloses in Fig. 7, further comprising an LCD pixel component (50), arranged over a side of the pixel capacitor assembly (70) away from the substrate (50 is on side of 70 away from 10).  However Yamasaki discloses only wherein the display device is with regard to a an OLED component, arranged over a side of the pixel capacitor assembly away from the substrate”.

Kumar discloses the well known position that LCD pixels and OLED pixels can be used in the same manner, col. 4, line 60 which states, “The display pixel can be a LCD pixel or an OLED pixel”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“further comprising an OLED component, arranged over a side of the pixel capacitor assembly away from the substrate”,

in the invention or system of Yamasaki as taught by Kumar, for the purpose of utilizing a display pixel element which for at least the reason that the organic light emitting diode/display does not require a backlight to be visible in low light conditions.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US 2006/0226423) in view of Pan (US 2019/0302917) in view of Kumar et al. (US 9,698,176) in view of Lee et al. (US 2017/0047390).

Regarding claim 14, the prior art of Yamasaki discloses the display panel of claim 13, and Yamasaki discloses in Figs. 7-16, wherein the OLED component (LCD pixel 50 of Yamasaki, which is shown to be an OLED pixel by Kumar in the rejection of claim 13) is of a top-emitting type (as Yamasaki shows in Fig. 7 and 9 for instance, the region 10a is where viewing of the pixel occurs from the top of the display), wherein the second electrode is configured to serve as an anode of the OLED component (the second electrode being 300, that connects to “pixel electrode 9a”, ¶ 0068).  The bottom electrode can be an anode electrode depending on how the pixel signal is applied, however as Yamasaki is silent on the anode language, Yamasaki does not explicitly disclose, 
“wherein the second electrode is configured to serve as an anode of the OLED component”.

Lee discloses in Fig. 5, wherein the bottom pixel electrode 191 is considered to be the anode of the OLED element, ¶ 0131, “ the pixel electrode 191 serves as an anode which is a hole injection electrode”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“the electrode is configured to serve as an anode of the OLED component”,

.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US 2006/0226423) in view of Pan (US 2019/0302917) in view of Choi et al. (US 2017/0194402).

Regarding claim 17, the prior art of Yamasaki discloses the method of claim 16, wherein the forming a pixel capacitor assembly over a side of the thin film transistor away from the substrate comprises: forming a first electrode (71) over a side of the first planarization layer (42) away from the substrate (71 is over 42 which is over 10); 
forming a passivation layer over a side of the first electrode away from the substrate (forming 75 over 71, which is away from 10, ¶ 0077 discusses element 75); and 
forming a second electrode (300) over a side of the passivation layer away from the substrate (300 is over 75, which is away from 10).

Yamasaki does not disclose,
“wherein the second electrode is electrically coupled to a source electrode of the thin film transistor.”  

    PNG
    media_image6.png
    631
    517
    media_image6.png
    Greyscale

Choi discloses in Fig. 2, provided above, wherein the second electrode (top electrode C2 of storage capacitor Cst) is electrically coupled to a source electrode of the thin film transistor (source electrode S1 connects to C2 by way of 160, that couples to C2 of Cst, for the purpose stated in ¶ 0058, the storage voltage supports driving the light emitting OLED device).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of, 

“wherein the second electrode is electrically coupled to a source electrode of the thin film transistor”,

in the invention or system of Yamasaki et al. as taught by Choi, for the purpose of providing a storage capacitor circuit arrangement to support the function of the organic light emitting diode device by maintaining the driving voltage for a predetermined time.


Allowable Subject Matter
Claims 9, 10, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 10 is objected to for it’s dependence upon claim 9.  

The prior art fails to disclose the particular arrangement of claim 9, 
“wherein: 
an orthographic projection of the passivation layer on the substrate covers an orthographic projection of the first planarization layer, an orthographic projection of the source-drain electrode layer, and an orthographic projection of the inter-layer dielectric layer on the substrate; and 
the second electrode is electrically coupled to the source electrode through a via in the passivation layer”.

The prior art fails to disclose the particular arrangement of claim 18,


The prior art fails to disclose the particular arrangement of claim 19, 
“wherein the forming a pixel capacitor assembly over a side of the thin film transistor away from the substrate further comprises, after the forming a passivation layer over a side of the first electrode away from the substrate and prior to the forming a second electrode over a side of the passivation layer away from the substrate:
forming a second planarization layer over a side of the passivation layer away from the substrate, wherein the second planarization layer is arranged at a region whose orthographic projection on the substrate does not overlap with an orthographic projection of the first electrode, wherein the region is further outside an electrical coupling region between the second electrode and the source electrode.” 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDUARDO A RODELA/Primary Examiner, Art Unit 2893